_ The Attorney               General          of Texas
                                                         March 15,   1983
JIM MAnOX
Attorney General

                                    Honorable Mike Driecoll                        Opinion   No. Jt+14
Supreme Cowl Suilding               Harria County Attorney
P. 0. Sor 1254S                     1001 Preston, Suite 634                        Re: Whether Harris County may
Austin. TX. 78711. 2549
                                    Rouston. Texas    77002                        collect    a  15X  charge     on
5121475-2501
Telex 9101874.13s7
                                                                                   delinquent   taxes   collected
Tetecopier     512/475-02836                                                       through the county attorney’s
                                                                                   office

1807 Main St.. Suite 1400
                                    Dear Mr. Driscoll:
Dallas. TX. 752014709
214/74289*4
                                         You ask whether, when the county attorney    represents   the county
                                    to enforce the collection  of delinquent  taxes, may the Aarris    County
4S24 Alberta     Ave.. Suite 160    Commissioners Court Impose an additional   penalty to defray collection
El Paso. TX.     79905.2793
                                    costs as permitted by section    33.07 of the Property     Tax Code.   We
~~3334B4
                                    conclude that it may not.

1220 Dallas Ave.. Suite 202               Section 33.07 of     the Property    Tax Code provides      the following      in
Houston. TX. 770026986              pertinent   part:
713msOSSS

                                                    (a) A taxing     unit or appraisal     district    may
SO6 Broadway. Suite 312                        provide,    in    the   manner required     by    law   for
Lubbock. TX. 79401379                          official    action    by the body,    that    taxes    that
SOSl747~523S                                   remain delinquent      on July 1 of the year in which
                                               they become delinquent     incur an additional      nenaltv
4309 N. Tenlh. Suite S
                                               to -defray    costs -of collection,     if  the &t        0;
McAllen. TX. 79501.1685                        district   or another unit that collects        taxes for
51216B2-4547                                   the unit has contracted      with an attorney pursuant
                                               to Section 6.30 of this code.        The amount of the
                                               penalty may not exceed 15 percent of the amount of
200 Mam Plaza. Suite 4CG
San Antonio. TX. 79205.2797
                                               taxes,    penalty,     and  interest   due.      (Emphasis
5121225-4191                                   added).

                                    Clearly, the condition   precedent  for Imposing the additional    penalty
An Equal OpportunityI               .   ..   .      .      .             . _
                                    1s tnat tne taxing unlt contract wlth an attorney pursuant to section
Allirmatire Action Employer
                                    6.30 of the code.     The issue,   then, is whether Harris    County may
                                    contract   with the county attorney      pursuant to section    6.30.    We
                                    conclude that it may not.

, .,-                                     Section   6.30 of   the Property    Tax Code provides    in pertinent       part:

                                                   (a)    The county attorney     or,    if   there    is no
                                                county    attorney,  the   district       attorney      shall
Honorable   Mka      Driacoll   - Page 2     (Jn-14)




            represent    the state     and county to enforce       the
            collection      of     delinquent.    taxes    if      the
        -   commirsioners     court    does   not contract    with   a
            private   attorney as provided by Subsection       (c) of
            this section.

                  .*..

                (c)    The governing    body of a taxing unit may
            contract with any competent attorney        to represent
            the unit to enforce       the collection   of delinquent
            taxes.     The attorney’s    compensation is set in the
            contract,    but the total       amount of compensation
            provided may not exceed 20 percent of the amount
            of     delinquent     tax,     penalty,   and   interest
            collected.     (Emphasis added).

You suggest that the phrase “any competent attorney” in subsection (c)
does not exclude by its terms the county attorney and that the county
attorney   of Rarris County can therefore  execute a contract with the
Harris   County Commissioners Court pursuant   to section  6.30 of the
Property   Tax Code to represent    the county in the enforcement   of
delinquent   taxes.  We disagree.

       First,     in ascertaining    the intent of the legislature          in enacting
specific      legislation,    all  provisions    which bear on the same subject
are to be considered          and given effect.        Jesse” Associates,         Inc. v.
Bullock,       531 S.W.2d 593, 600 (Tex.           1975);    Calvert    v. Fort Worth
National      Bank, 356 S.W.2d 918, 921 (Ter.            1962).    Subsection       (c)   of
section    33.07 cannot be read in isolation;             subsection    (a) of section
33.07 must be read            in pari     materia    with     subsection     (c).       Read
together,       it is clear     that the phrase “any competent attorney”                  in
subsection       (c) refers   to the “private     attorney” who may represent            the
county should the county commissioners court so decide and does not
include      the county attorney.         The county       attorney    has a duty to
enforce     the collection      of delinquent    taxes,    unless the commissioners
court contracts         with a private     attorney    to perform that work.             The
county attorney may not contract             to receive     extra compensation from
the county for performing a statutory               duty.     See V.T.C.S.     art.     336;
Attorney General Opinion O-2610 (1940); -cf. Attorney General Opinion
MW-483 (1982).

      A commissioners court   may not execute    a contract  pursuant  to
section 6.30 of the code with its county attorney.      Thus, it  may not
impose an additional  penalty to defray collection  costs as provided by
section  33.07 of the Property     Tax Code when the county attorney
enforces collection  of the taxes.




                                               p.   57
     .



         I




             Honorable   Mike Drircoll        - Page 3   (Jn-14)




                                                   SUMMARY

                    .-       The Rarris     County Commissioners Court may not
                         execute    a contract    to enforce    the collection  of
                         delinquent      taxes   with  the county attorney      of
                         Aarris    County pursuant      to section   6.30 of   the
                         Property     Tax Code.     When the county attorney    of
                         Earris   County represents      the county in enforcing
                         the     collection      of    delinquent    taxes,    the
                         cmissioners        court may not impose en additionel
                         penalty     to defray' collection     costs pursuant   to
                         section 33.07 of the Property Tax Code.
                                                                  .
                                                               Very/tyly   you#/     a




                                                               JIM     MATTOX
                                                               Attorney General    of Texas

             TOM GREEN
             First Assistant       Attorney    General
,-
             DAVID R. RICRARDS
             Executive Assistant       Attorney    General

             Prepared by Jim Moellinger
             Assistant Attorney General

             APPROVRD:
             OPINION COMMITTEE

             Susan L. Garrison,       Chairman
             Rick Gilpin
             George Gray
             Jim Moellinger




                                                         p.   58